DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-20 are pending.
	Claims 21-56 are cancelled.
	In view of the amendment, filed on 04/27/2022, the following objections/rejections are withdrawn from the previous office action, mailed on 11/03/2021.
Objections to drawings
Objection to specifications
35 U.S.C. 112(f) claim interpretation of claim 6

The following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 11/03/2021.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al. (US 2008/0018018 A1), hereinafter Nielsen.
Regarding Claim 1, Nielsen discloses an additive manufacturing system (Abstract) comprising: a print box defining a volume having a lateral dimension (part build bin 160 Figure 1); a print carriage (ejection head 150 Figure 1) bidirectionally movable along the lateral dimension (slides along boom 200 laterally [0036]), above the volume, the print carriage defining at least one ejection orifice directed toward the volume as the print carriage moves above the volume (includes ejection inkjet print heads 150 which dispense material through necessary orifice over area of 160 [0036]); and a roller (powder roller 130 or 140 Figure 1) bidirectionally movable along the lateral dimension (slides from left to right [0038] Figure 1), above the volume, to spread a powder across the volume (rollers 130 and 140 dispense layers over build area 160 [0034-0035]), wherein the print carriage and the roller are movable relative to one another such that the roller is positioned in advance of the print carriage in each direction of bidirectional movement (roller 130/140 deposit powder layers onto build area 160 then printhead 150 applies activating fluid to deposited powder [0035-0036]) of the print carriage and the roller along the lateral dimension, above the volume (above volume 160 Figure 1).
Regarding Claim 2, Nielsen discloses wherein spacing between the roller and the print carriage is adjustable relative (adjusts to height of 420 in area of 160 [0051-0053]) to a plane defined by a top of the volume (plane 420 of material in top area of 160 Figure 2a), in coordination with the bidirectional movement of the print carriage and the roller, to inherently and necessarily swap an orientation of the print carriage and the roller relative to the lateral dimension of the volume (150 moves over entire area 160 switching directions to do so [0036], Figure 1).
Regarding Claim 3, Nielsen discloses wherein the spacing between the roller and the print carriage is adjustable to position the roller and the print carriage on opposite sides of the plane (150 moves to opposite side of plane 160 from roller 140 on boom 200 [0036], Figure 1).
Regarding Claim 4, Nielsen discloses wherein the spacing between the roller and the print carriage is adjustable to position the roller below the plane (roller can move around z axis above or below plane [0065]) as the print carriage, above the plane, is movable past the roller in a direction parallel to the lateral dimension of the volume to inherently and necessarily swap the orientation of the print carriage and the roller (150 moves over entire area 160 switching directions to do so [0036], Figure 1).
Regarding Claim 5, Nielsen discloses wherein the spacing between the roller and the print carriage is adjustable to return the roller from a position below the plane to a position above the plane (roller can move around z axis above or below plane [0065]).
Regarding Claim 8, Nielsen discloses an additive manufacturing system (Abstract) comprising: a print box defining a volume having a lateral dimension (part build bin 160 Figure 1); a print carriage movable above the volume (ejection head 150 Figure 1), the print carriage defining at least one orifice directed toward the volume as the print carriage moves above the volume (slides along boom 200 laterally above volume 160 [0036]); a roller movable above the volume to spread a powder across the volume (rollers 130 and 140 dispense layers over build area 160 [0034-0035]); and a z-stage actuator coupled to one of the print carriage or the roller (single moving stage attached to roller including 90 degree rotation in z axis [0065]), the z-stage actuator actuatable, in coordination with bidirectional movement of the print carriage and the roller parallel to the lateral dimension , to inherently and necessarily swap an orientation of the print carriage and the roller relative to the lateral dimension of the volume (150 moves laterally over entire area 160 switching directions to do so [0036], Figure 1) such that the roller is positioned in advance of the print carriage in each direction of bidirectional movement (roller 130/140 deposit layers onto 160 then 150 applies activating fluid [0035-0036]) of the print carriage and the roller parallel to the lateral dimension, above the volume (above volume 160 Figure 1).
Regarding Claim 9, Nielsen discloses wherein the z-stage actuator is adjustable to vary a height of the roller associated with movement of the roller above the volume to spread the powder across the volume (single roller embodiment with moving stage may include 90 degree rotation/change in height to spread powder [0065]).
Regarding Claim 10, Nielsen discloses wherein the z-stage actuator is actuatable to adjust relative spacing between the print carriage and the roller in a direction perpendicular to a plane defined by a top of the volume (rotation in z axis of roller is perpendicular to laterality of plane 160 [0036] Figure 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2008/0018018 A1) in view of Connor et al. (US 20180071819 A1), hereinafter Connor.
Regarding Claim 6, Nielsen discloses all of the limitations as set forth above in Claim 1. Nielsen is deficient in disclosing a wash station at the one or more positions lateral to the lateral dimension of the volume.
	In the analogous art, Connor teaches a system for additive manufacturing (Abstract) using the volume of a stage 500 (Figure 17) to receive the material from print head 210 (Figure 17) which can move about the x-axis laterally across translation mechanism 300 ([0037] and Figure 17) in order to form a physical object. Connor discloses a wash station (system 100 can include a tool cleaner 602 [0071]) at the one or more positions lateral to the lateral dimension of the volume (lateral to stage 500 Figure 17), wherein the wash station is configured to disperse cleaning fluid toward the at least one ejection orifice of the print carriage (cleaning process to disperse cleaning solvent [0095] around print head 610 or 210 [0071], Figure 17). The teachings of Connor and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using printing volume spaces and laterally moving printing carriages (Figure 17).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Nielsen such that a wash station at the one or more positions lateral to the lateral dimension of the volume, wherein the wash station is configured to disperse cleaning fluid toward the at least one ejection orifice of the print carriage, as the additive manufacturing system of Nielsen since such was recognized to improve the efficiency of manufacturing an object through monitoring the process parameters like layer defect detection and subsequently making corrections to the manufacturing process according to sensor outputs, as taught by Connor ([0071]).
Regarding Claim 7, Nielsen discloses all of the limitations as set forth above in Claim 6. Nielsen is deficient in disclosing a camera and a substrate, wherein the camera and the substrate are at the one or more positions lateral to the lateral dimension of the volume, the print carriage is positionable relative to the substrate to eject a fluid from the at the at least one ejection orifice to the substrate, and the camera is directed at the substrate to record a spray pattern of the fluid from the at least one ejection orifice.
	Connor discloses a camera (sensors 120 can be multispectral cameras [0070]) and a substrate (build plate (stage) 500 [0038] wherein the substrate can be the build plate [0081]), wherein the camera and the substrate are at the one or more positions lateral to the lateral dimension of the volume (sensor 120 arranged in array of locations along 500 in volume above 500 Figure 2), the print carriage is positionable relative to the substrate to eject a fluid from the at the at least one ejection orifice to the substrate (print head 210 is positioned relative to 500 Figure 17) and the camera is directed at the substrate to record a spray pattern of the fluid from the at least one ejection orifice (sensors 120 directed at stage 500 Figure 2, to monitor component position [0027] and make adjustments to object volume [0047]). The teachings of Connor and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using printing volume spaces and laterally moving printing carriages (Figure 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Nielsen such that a camera and a substrate, wherein the camera and the substrate are at the one or more positions lateral to the lateral dimension of the volume, the print carriage is positionable relative to the substrate to eject a fluid from the at the at least one ejection orifice to the substrate, and the camera is directed at the substrate to record a spray pattern of the fluid from the at least one ejection orifice, as the additive manufacturing system of Nielsen since such was recognized to improve the efficiency of manufacturing an object by effectively controlling the properties of construction during layer deposition at various times throughout the entire manufacturing process, as taught by Connor ([0047]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2008/0018018 A1) in view of Sachs et al. (US 6,596,224 B1), hereinafter Sachs.
Regarding Claim 11, Nielsen discloses all of the limitations set forth above in Claim 10. Nielsen is deficient in disclosing the print box further defines a first recess and a second recess, the first recess and the second recess are on opposite sides of the volume along the lateral dimension, each of the first recess and the second recess extends below the plane defined by the top of the volume, and the z-stage actuator is actuatable to move at least a portion of the roller below the plane into and out of the first recess and the second recess.
In the analogous art, Sachs teaches a method of additive manufacturing using a powder deposition slurry (Abstract) which defines a volume to be printed on powder bed 13 by nozzle 16 which contains the powder binder to be printed (Figure 1). Sachs discloses the print box further defines a first recess and a second recess (Figure 1 shows recesses on either side of powder bed 13), the first recess and the second recess are on opposite sides of the volume along the lateral dimension (opposite sides of powder bed 13 along lateral dimension Figure 1), each of the first recess and the second recess extends below the plane defined by the top of the volume (each recess extends below volume of powder bed 13 Figure 1), and the z-stage actuator is actuatable to move at least a portion of the roller below the plane into and out of the first recess and the second recess (move roller over powder bed 13 into recesses Figure 1). Sachs teaches the advantages of the first and second recesses include making the manufacturing of the object more efficient by quick drying/casting of the powder bed with the detailed recesses so subsequent drying steps may become optional (Column 8 Lines 40-67 through Column 9 Lines 1-22). The teachings of Sachs and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using powder deposition and laterally moving printing carriages across a printing volume (Abstract and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Nielsen such that the print box further defines a first recess and a second recess, the first recess and the second recess are on opposite sides of the volume along the lateral dimension, each of the first recess and the second recess extends below the plane defined by the top of the volume, and the z-stage actuator is actuatable to move at least a portion of the roller below the plane into and out of the first recess and the second recess, as the additive manufacturing system of Nielsen since such was recognized to improve the efficiency of manufacturing an object by quick drying/casting of the powder bed, as taught by Sachs (Column 8 Lines 40-67 through Column 9 Lines 1-22).
Regarding Claim 12, Nielsen discloses all of the limitations set forth above in Claim 11. Nielsen is deficient in disclosing at least a portion of the roller retracted into the first recess or into the second recess below the plane, the print carriage is above the plane.
Sachs discloses at least a portion of the roller retracted into the first recess or into the second recess below the plane (move roller over powder bed 13 into recesses below powder bed 13 plane Figure 1), the print carriage is above the plane (nozzle 16 above powder bed 13 Figure 1). Sachs teaches the advantages of the first and second recesses include making the manufacturing of the object more efficient by quick drying/casting of the powder bed with the detailed recesses so subsequent drying steps may become optional (Column 8 Lines 40-67 through Column 9 Lines 1-22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Nielsen such that at least a portion of the roller retracted into the first recess or into the second recess below the plane, the print carriage is above the plane, as the additive manufacturing system of Nielsen since such was recognized to improve the efficiency of manufacturing an object by quick drying/casting of the powder bed, as taught by Sachs (Column 8 Lines 40-67 through Column 9 Lines 1-22).
Claims 13-16 are rejected under 35 U.S.C. 103 as being un-patentable over Nielsen (US 2008/0018018 A1) in view of Sachs (US 6,596,224 B1) as applied to Claim 11 above, and further in view of Eshed et al. (US 9,132,587 B2), hereinafter Eshed.
Regarding Claim 13, Nielsen in view of Sachs disclose all of the limitations above as applied to the rejection of Claim 11. Nielsen in view of Sachs are deficient in disclosing a first rail and a second rail different from the first rail, the first rail and the second rail each outside of the volume, the first rail and the second rail each parallel to the lateral dimension, the print carriage movable above the volume along the first rail, and the roller movable above the volume along the second rail.
In the analogous art, Eshed teaches a three-dimensional printing system (Field of Invention Column 1) where the manufacturing of solid objects is accomplished through means of leveling between adjacent passes in a printing layer (Summary of Invention Column 2) through the use of z- stage actuators (tray 150 Column 5 Figure 1), guiderails (120 and 130 Figure 1), printer carriages (nozzles 105 Figure 1), and rollers (roller unit 107 Figure 1). Eshed discloses a first rail and a second rail different from the first rail (X rail system 120 and Y rail system 130 Figure 1), the first rail and the second rail each outside of the volume (outside of volume in tray 150 Figure 1), the first rail and the second rail each parallel to the lateral dimension (120 parallel to 150  Figure 1, 130 parallel to 150 Figure 2), the print carriage movable above the volume along the first rail (printing platform with nozzles 106 in first pass 131 completes layer of object 160 on Y rails 130 Column 5 Figure 1), and the roller movable above the volume along the second rail (roller unit 107 moves along X rail system 120 Column 5, Figure 1). Eshed teaches the advantages of the two rail system include serving to increase the stability and stiffness of the printing platform and its components in the vertical direction, in order to improve the efficiency of the manufacturing process (Column 5). The teachings of Eshed and the claimed invention would be considered analogous because both ascertain to three-dimensional printing techniques using layer deposition and laterally moving printing carriages across a printing volume through the use of rails (Column 5 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Nielsen in view of Sachs such that a first rail and a second rail different from the first rail, the first rail and the second rail each outside of the volume, the first rail and the second rail each parallel to the lateral dimension, the print carriage movable above the volume along the first rail, and the roller movable above the volume along the second rail, as the additive manufacturing system of Nielsen in view of Sachs since such was recognized to increase the stability and stiffness of the printing platform and its components in the vertical direction, in order to improve the efficiency of the manufacturing process (Column 5 Figure 1).
Regarding Claim 14, Nielsen in view of Sachs disclose all of the limitations above as applied to the rejection of Claim 11. Nielsen in view of Sachs are deficient in disclosing the first rail and the second rail are spaced relative to one another in a direction perpendicular to the lateral dimension of the volume, the z-stage actuator is coupled to one of the first rail or the second rail, and the z-stage actuator is actuatable to adjust spacing between the first rail and the second rail.
Eshed discloses the first rail and the second rail are spaced relative to one another in a direction perpendicular to the lateral dimension of the volume (rails are spaced perpendicular relative to a printing platform Column 6), the z-stage actuator is coupled to one of the first rail or the second rail (tray 150 is movable in z direction by motor Column 5 and coupled with Y rails 130 Column 6), and the z-stage actuator is actuatable to adjust spacing between the first rail and the second rail (movement of tray 150 will change spacing between 130 and 120 Figure 1). Eshed teaches the advantages of the z-stage actuator coupled with rail system include serving to accommodate printing of the subsequent layer for more effective layer deposition printing (Column 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Nielsen in view of Sachs such that the first rail and the second rail are spaced relative to one another in a direction perpendicular to the lateral dimension of the volume, the z-stage actuator is coupled to one of the first rail or the second rail, and the z-stage actuator is actuatable to adjust spacing between the first rail and the second rail, as the additive manufacturing system of Nielsen in view of Sachs since such was recognized accommodate printing of the subsequent layer for more effective layer deposition printing (Column 5).
Regarding Claim 15, Nielsen in view of Sachs disclose all of the limitations above as applied to the rejection of Claim 11. Nielsen in view of Sachs are deficient in disclosing the other one of the first rail or the second rail is fixed relative to the volume.
Eshed discloses the other one of the first rail or the second rail is fixed relative to the volume (130) is parallel and fixed relative to tray 150 volume Column 6 Figure 2). Eshed teaches the advantages of the fixed rail positioning include serving that realigning the printing platform relative to the rails and trays is cumbersome and difficult and fixing the rails relative to the volume would ensure a smoother printing process (Column 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Nielsen in view of Sachs such that the other one of the first rail or the second rail is fixed relative to the volume, as the additive manufacturing system of Nielsen in view of Sachs since realigning the printing platform relative to the rails and trays is cumbersome and difficult and fixing the rails relative to the volume would ensure a smoother printing process (Column 6).
Regarding Claim 16, Nielsen in view of Sachs disclose all of the limitations above as applied to the rejection of Claim 11. Nielsen in view of Sachs are deficient in disclosing at least a portion of the first rail is above a plane defined by the top of the volume, and at least a portion of the second rail is below the plane defined by the top of the volume.
Eshed discloses at least a portion of the first rail is above a plane defined by the top of the Volume (130 above volume of 150 Figure 2), and at least a portion of the second rail is below the plane defined by the top of the volume (when z tray is lowered to lowest Z point Column 11, rails 120 will be below volume of tray 150 Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Nielsen in view of Sachs such that at least a portion of the first rail is above a plane defined by the top of the volume, and at least a portion of the second rail is below the plane defined by the top of the volume, as the additive manufacturing system of Nielsen in view of Sachs for the reasons set forth in Claim 14.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2008/0018018 A1) in view of Sachs (US 6,596,224 B1) in further view of Eshed (US 9,132,587 B2) as applied to Claim 13 above, and further in view of Phillips (GB 2311960 A).
Regarding Claim 17, Nielsen in view of Sachs in further view of Eshed disclose all of the limitations above as applied to the rejection of Claim 13. Nielsen in view of Sachs in further view of Eshed are deficient in disclosing a brush including filaments having free ends, wherein the brush is coupled to the roller to move with the roller along the second rail, and the free ends of at least some of the filaments are in contact with the second rail as the roller moves along the second rail.
In the analogous art, Phillips teaches a method and apparatus for rapid modeling (Title), wherein a roller is used (roller 20,21 Figure 1) in conjunction with a vertically adjustable platform (11 Figure 1) and carriage assembly (15, 17 Figure 1) over a printing volume defined over volume of the platform 11 (Figure 1). Phillips discloses a brush including filaments having free ends (brush or squeegee 25 Figure 1), wherein the brush is coupled to the roller to move with the roller along the second rail (roller has brush 25 included in smoothing device Page 6 Figure 1), and the free ends of at least some of the filaments are in contact with the second rail as the roller moves along the second rail (in contact with x-axis horizontal rails shown in dotted lines Figure 1). Phillips teaches the advantages of such a smoothing device 25 include causing the sheet material 23 to firmly adhere to the adhesive on the cut out portion on the support platform, making for a more effective manufacturing process by fully cutting through the sheet material (Page 7). The teachings of Phillips and the claimed invention would be considered analogous because both ascertain to modeling techniques using rollers, print carriages, movement rails, and z-stage actuators (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Nielsen in view of Sachs in further view of Eshed such that a brush including filaments having free ends, wherein the brush is coupled to the roller to move with the roller along the second rail, and the free ends of at least some of the filaments are in contact with the second rail as the roller moves along the second rail, as the additive manufacturing system of Nielsen in view of Sachs in further view of Eshed since such was recognized to cause the sheet material 23 to firmly adhere to the adhesive on the cut out portion on the support platform, making for a more effective manufacturing process by fully cutting through the sheet material (Page 7).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2008/0018018 A1) in view of Sachs (US 6,596,224 B1) in further view of Eshed (US 9,132,587 B2) as applied to Claim 13 above, and further in view of Buller et al. (US 20180001557 A1), hereinafter Buller.
Regarding Claim 18, Nielsen in view of Sachs in further view of Eshed disclose all of the limitations above as applied to the rejection of Claim 13. Nielsen in view of Sachs in further view of Eshed are deficient in disclosing a gas source, the gas source positioned to direct a flow of a gas over the second rail.
In the analogous art, Buller teaches a 3D printing process and apparatus capable of manufacturing a 3D object with a rail mechanism ([0014]). Buller discloses the gas source positioned to direct a flow of a gas over the second rail (gas source in [0053]). Buller teaches the advantages of adding a gas source are to exclude at least one component of the ambient atmosphere from the pre - transformed material and/or one or more 3D object, at least during the three-dimensional printing for better object formation ([0053]). The teachings of Phillips and the claimed invention would be considered analogous because both ascertain to 3D printing techniques using rail mechanisms for printing means ([0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Nielsen in view of Sachs in further view of Eshed such that a gas source, the gas source positioned to direct a flow of a gas over the second rail, as the additive manufacturing system of Nielsen in view of Sachs in further view of Eshed since such was recognized to exclude at least one component of the ambient atmosphere from the pre - transformed material and/or one or more 3D object, at least during the three-dimensional printing for better object formation ([0053]).
Allowable Subject Matter
Claim 19- 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 19 would be allowable for disclosing the elongate member pivotably coupled to the print carriage along a first joint and pivotably coupled to the roller along a second joint, and the swing arm actuatable to pivot the elongate member about the first joint and the second joint to move the roller along a substantially arcuate path relative to the print carriage to position the roller in advance of the print carriage in each direction of bidirectional movement of the print carriage and the roller along the lateral dimension, above the volume.
The primary reference, Nielsen, teaches an additive manufacturing system comprising: a print box defining a volume having a lateral dimension; a print carriage bidirectionally movable along the lateral dimension, above the volume, the print carriage defining at least one ejection orifice directed toward the volume as the print carriage moves above the volume; and a roller bidirectionally movable along the lateral dimension, above the volume, to spread a powder across the volume, wherein the print carriage and the roller are movable relative to one another such that the roller is positioned in advance of the print carriage in each direction of bidirectional movement of the print carriage and the roller along the lateral dimension, above the volume. However, as noted with respect to Claim 1, Nielsen fails to teach a swing arm including an elongate member having a first end region and a second end region, a first joint disposed along the first end region, and a second joint disposed along the second end region. 
The closest art is Knecht et al. (US 20170239932 A1), hereinafter Knecht. Knecht discloses a swing arm including an elongate member having a first end region and a second end region, a first joint disposed along the first end region, and a second joint disposed along the second end region (see Figures 62-64, as well as [0171] and [0185]). However, the pivotable arm mechanism Knecht discloses fails to mention the elongate member pivotably coupled to the print carriage along a first joint and pivotably coupled to the roller along a second joint, and the swing arm actuatable to pivot the elongate member about the first joint and the second joint to move the roller along a substantially arcuate path relative to the print carriage to position the roller in advance of the print carriage in each direction of bidirectional movement of the print carriage and the roller along the lateral dimension, above the volume.
Based on the configuration of Knecht it would be improper hindsight to modify Nielsen so the claimed swing arm was pivotably coupled to both a carriage and a roller. One of ordinary skill in the art would instead be drawn to a swing arm mechanism with joints along two distinct regions, without any type of pivotal connection to the roller or carriage as claimed. Therefore the combination of features is considered to be allowable
	Claim 20 would be allowable because it is dependent on Claim 19.
Response to Arguments
Applicant's arguments, filed on 04/27/2022, have been fully considered but they are not persuasive. 
Regarding rejections of claims 1-5 and 8-10 under 35 U.S.C. 102 as being anticipated by US 2008/0018018 (Nielsen), in response to arguments that since “Nielsen requires two rollers traversing the build bin in orthogonally directions as well as two powders one of which includes the binder for the manufacturing process which is layer activated by an activation fluid”, Applicant disagrees with the office action’s characterization of Nielsen.”
The arguments are not found persuasive because the arguments do not affect the legitimacy of Nielsen to anticipate the subject matter of claims 1 and 8. As it has been clarified above, Nielsen still anticipates claims 1 and 8 by disclosing a roller (powder roller 130 or 140 Figure 1) bidirectionally movable along the lateral dimension (slides from left to right [0038] Figure 1), above the volume, to spread a powder across the volume (rollers 130 and 140 dispense layers over build area 160 [0034-0035]), wherein the print carriage and the roller are movable relative to one another such that the roller is positioned in advance of the print carriage in each direction of bidirectional movement (roller 130/140 deposit powder layers onto build area 160 then printhead 150 applies activating fluid to deposited powder [0035-0036]) of the print carriage and the roller along the lateral dimension, above the volume (above volume 160 Figure 1).
Therefore, rejections of claims 1-18 are maintained and properly made Final.
Finally, after a full review of the submitted remarks in view of the applied rejections of the claims, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barnes et al. (US 10,981,331) disclose a fusing system for an additive manufacturing machine, comprising: a first carriage carrying a layering device and a second carriage carrying an agent dispenser, the second carriage movable back and forth over the work area along the line of motion in the first direction and in the second direction
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1754                                                                                                                                                                                            	06/18/2022